Per Curiam.

We have reviewed the record in this case and agree with the findings, conclusions, and recommendation of the board. Parry is not approved for admission to the practice of law in Ohio. However, irrespective of filing deadlines, Parry may reapply for admission and to take the July 1995 bar examination, the approval of which applications shall remain subject to a favorable evaluation of Parry’s character and fitness.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.